                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                ABERDEEN DIVISION

ANDREA CURETON                                                                     PLAINTIFF

V.                                               CIVIL ACTION NO.: 1:19-CV-124-SA-DAS

COLUMBUS-LOWNDES HABITAT FOR HUMANITY, INC.                                     DEFENDANT

                   AGREED ORDER OF DISMISSAL WITH PREJUDICE

       The above parties having appeared by and through their respective counsel and having

announced that this case should be dismissed with prejudice, it is hereby ORDERED that this case

be, and the same hereby is, dismissed with prejudice, with each side to bear its own costs and

attorneys’ fees.

               SO ORDERED on this the 30th day of October, 2019.


                                                         /s/ Sharion Aycock
                                                         UNITED STATES DISTRICT JUDGE


AGREED TO BY:


 /s/ Louis H. Watson, Jr.
LOUIS H. WATSON, JR., ESQ.
Attorney for Plaintiff


 /s/ Martin J. Regimbal
MARTIN J. REGIMBAL, ESQ.
Attorney for Defendant
